Title: To George Washington from James Hill, 30 August 1772
From: Hill, James
To: Washington, George



Sir
Sunday Morng 30th of August 1772

I recd your Letter from the Post office dated August 3d & it did not Come to me in Several days after & yr Directions in respect to the Tobo coud not be complyed with for I was informd that Capt. Easten Had his Load so that I never Heard from him after yr Letter came to hand & our Tobo in New Kent happend not to be Inspected & I have had more Trouble to get it Inspected then I ever had abt any one thing in all my Life I offerd the Tobo to the Inspecters in April Last & they desired me not to have it Brought for they were Quite full & Begd that I might continue the old Custom wch was when the Ship was in & sent for the Tobo they Brought the Tobo & had it inspected & carried of immediately & before The Inspection was out I goes three Different times to have the Tobo inspected & they desird

the overseers not to bring it for they coud Not take it they were Quite full & they sd if the Ship made it Late they woud inspect it after the Inspection was out, & when the Ship carried down the Tobo They woud not Inspect it they sd the Law was against it & must wait to have the Lawyers opinions & some was of oppinion they might Look at it & others to the contrary at Last they agreed if I woud Get Mr Wallers oppinion they woud Inspect it wch Mr Waller readily gave as it was through there Instigations it was not Lookd at in time they ought to do it wch was done a wednesday & thursday Last, & have Purchased the overseers parts at the Cash Price which shoud be Glad to know if you approve of it or not, as I had not yr Instructions to do it I was informd it was Generally done in Mr Vollentines time—As John Vollentine was not there I left a Hhd for him & when he swore to his fathers agremt with him I woud Setle with him Accordgly & left word with one of the overseers to let him know if he woud take the same Price as the Rest did I woud take it the Ships flat is to take the Ballce tomorrow—Rockohock 9 Brick House 9 old Quarter 4 Harlows 5 Homehouse 11 Mill Quarter 10 Jacksons 6 Mallory over the Mill 2 Claibornes K. Wm 14 Easten Shore 7 & 1 for Rent in Hanover I coud not get a price to my Likeing & Shipd it on board Peterson the Hole if John Vollentine let us have his is 78 Hhds Shipd on board Peterson, I have turnd of two of the overseers the one at the white House & the other at Brick House & the two that Intend to replace has Large familyes one has 6 Children & the other 5 tho. they agree to take 600 wt meat & a grass beef at the fall They are two men that I am well acquainted with in respect to there Honesty which if you dont Dislike there family being two Large believe they will Answer very well tho. think it my Duty to inform you before I finally engage with them, wch if you dislike will be off & get others I have agreed for 6 Sping wheels at 10/⅌ wheele to have Sping done at Every Quarter in Bad weather & times when the wenches Lays in, & at Rockahock there is a wench that is Kept for Sping & has been all this year aspin[in]g 47 ⟨lb.⟩ wool & Says that Mrs Washgton orderd that she shoud Spin no more then 3 ⟨lb.⟩ a week & old Nanney wont Spin a thread & Says her Mistress left her only to Sew wch we have a great deal of wool to Spin from the Easten Shore for I cant sell it for more then a bit a lb. & think we had better have it Spun up & wove for the

wenches & children if you think Proper, & this wench Nanney has Raisd 71 Turkeys Besides other Fowles of all Sorts & Says her Mistress allows of it please to apply to her & let me Have yr Directions how to Proceed in them Particulars there is Several Old wenches that might Spin for the Estate that cant worke out one on the Easten Shore that might Spin that dont worke out not ⅓d of her time only minds the Children, I send you inclosed Strattons agremt with Vollentine in Respect to the Sheep on Mockon Isleand which is a very Great dispute wth Stratton & me he wants his 40 Ews & to let me have the 20 & then divide the Balle after Lettg the man that he Put on take the Sixth Part with some the man Put on for Lookg after them this man was owing of Stratton money as I am informd & he agreed with this man if he woud Put on some Small Quantity that he shoud have the 6th Part for Lookg after them without the consent of Mr Vollentine only the consent of Biggs wch Stratton has Bought the sheep yearly of this man untill he has got Paid as I am informd now whether I must Continue the Man & let him find Part & believe he will take the 8th Part for Lookg after them & is to Bring of & carry on all the Cattle & Bring of what Ever we Want of for his Living there; Ive got Jacksons Depposition in regard to the agremet with Stratton & Vollentine tho. it was not mentiond Particularly that he Lookd upon it that when Ever a Division they were to Divide Equally the other Says he will Swear the Same wch are the two Witnesses to the agremt tho. Stratton Says he has three that will swear to the Contrary tho. they did not assign the agremt as witnesses I am agoing upon receiving yr Answer to my Letter to the Easten Shore in order to have it finishd & the Sheep Divided as the Lambs were two Small & the weather two hot when I was over or Shoud Endeavord to have finishd when I was over the man that is on the Island Bears the Carreter of a very Honest man tho. Stratton at this time has A very Great Dislike to him & wants him turnd off his name is John Handby But from the Carreter that other People gave him I thought to continue him if you was agreable as there must be some one to look after the Stock or they woud Be all Killd by the Watermen Stratton wants to rent the Place But I told him I chose to make tryal my Self Before we woud Rent it; as for an Invoice you wrote to me for I am at this time at a loss to know what we have in already & as you have a list of Every negro & the

Invoice of what came in this Year immagined you knew Better then I did that woud Serve them tho. the Calculation to Every Grown fellow & wench woud be 3 Ells of Bro. Ling to Shirt or Shift, & 5 yards of Cotten to suit for a wench or fellow there is a number of the negroes that has applyd for Shirts that had but one last year & am informd by the overseers that there Shirts was always so small in General that they were of Little or no service to them.
I have got a mill right to come & View the mill & he Says she must Be Rebuilt that she is not Sufficient to Hold a head of water & has given me a Bill of Scantling & after I have the timber Brought in place he will worke with our Carpenters at £3.15 ⅌ month till I get her done I had a notion of haveing her Patched up but he thinks its runing of a great Risk so have concluded to have her Rebuilt if you think Proper & there Will Be wantg A pr of Mill Stones for the wheat mill.
You desire to know How our Crops are frequently when I wrote to you Before they were Extreamly Likely But at this time they are much to the Contrary for we hant had a rain to wet the Ground 1½ Inches since last thursday was 4 Weeks that our Tobo has moulterd Prodiously at Bottom & fird away with the Dry weather; & they are as much to the Contrary up at the new Kent Quarters they are full Wet up there, that if there woud come Rain now in a few days it woud be of Great service both to Tobo & Corn for our Crops below.
In selling our corn below people dont care to take because I dont care to take there money by count they Say it has always been taken in that way & others in Neighbourhood take money by count, therefore dont care to do it without you’l take it of me in the same way which is takeing Pistereens, & as the rest of the Neighbours does it, I think we had better take it in that way for I trade but Slowly—as to the Bro. Ling & Cotten Ive had no kind of Memo. of what came in & I take it out the Bales no faster then we make Use of it as the Store house is much Pesterd wth Leather Salt & Iron &c. that I had not Room to take the goods out only as we make Use of them, that I dont know what has come in tho. am Doubtfull there wont be Linning Enough as there is Several of the People that has had Shirts out as they had but one this winter which was oblige to give them another & we were Short of Broad Hoes & if y⟨e⟩ coud not have Spared us

some out of yr Store I must been oblige to abought[.] I Shoud amade an Exact List of the Hole but have been so very Ill wth the fever & Ague that I am Scarce Able at this time to set up But hope as you have an Exact List of negroes you can make out the cloathg & tools & Nails the Same Quantity as came in this year I believe will do another tho. think it a good way to have aplenty as it woud be Bad to buy Hose at there Extravegant Prices—& as to the other Meterials I send you a list of what I can recollect—please to Excuse my desireing you to put yr Self to so much Trouble, I woud have Waited till I got better but did not know but it might make a Meterial Difference with you wch was Willing to let you know how Every thing was as quick as posable & upon receiving yr Answer if you cant conveniently do it if I Get able will let you have a list of the Hole but in case you shoud Send By a rough Draft for two much you may depend on the Greatest care Being taken of it; at a rough Calculation 896 Ells ozngs & 544 yds Cotten.
I have Shipd to Norfolk on board of Chrosia Graves Vessel 30 Barrels of corn from the New Kent Quarters which he tells me he can Get me 14/Cash or 15/Apl pay & he is to Engage yours at yr Quarter in King William & what there is to spare at the Highest Price he can Get But did not know how to direct him in respect to the price which you might chuse the cash or to give the Cr. which youl please to inform me he is now gone to Norfolk with mine & 200 of Mr Foster Webbs Mr George Webb wants him to take his but I had engaged him—& he tells me Colo. Bassett is gone to Norfolk to make Sail of his I cant Get more for the Easten Shore corn then 13/6 & that Mr Wilkins who Lives very near the Place has offerd & have waited a great while in order to see if it woud not Rise, the Market, but dont perceive it does in any other way then as I write you above. what Narrow Hoes you send for Please to write for them to be Larger for they are so small that they are of Little or no Service being so very Sick ant able to write any more & conclude Yr Mo. Hble Servt

James Hill


P.S. I wanted to aknown if you woud chuse that I shoud Buy wheat at 5/⅌ Bushl for what we Shall Want to sew after Sewg what the Estate makes or to make Tobo untill we can raise Grain of our own.

& likewise if I must dispose of the oats upon the Easten Shore or Intend them for yr own Use.

